NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4518-17T4

JOSEPHINE NEHER, SHAVONNE
BURNETT and LAURA SIMMONS,

          Plaintiffs-Appellants,

v.

EARL C. HOPKINS,

          Defendant/Third-Party Plaintiff,

and

GANNETT COMPANY, INC.,
d/b/a THE COURIER-POST,

          Defendant-Respondent,

v.

TARON SMITH and COLLEEN
M. COOK,

     Third-Party Defendants.
_______________________________

                    Submitted August 13, 2019 – Decided August 22, 2019

                    Before Judges Sumners and Moynihan.
            On appeal from the Superior Court of New Jersey, Law
            Division, Camden County, Docket No. L-4871-15.

            Peter J. Mc Namara, attorney for appellants.

            Rudolph & Kayal, PA, attorneys for respondent
            (Stephen A. Rudolph, on the brief).

PER CURIAM

      Plaintiffs Josephine Neher, Shavonne Burnett and Laura Simmons appeal

from the trial court's order granting summary judgment to defendant Gannett

Company, Inc., doing business as (d/b/a) The Courier-Post (defendant),1 and

dismissing plaintiffs' complaint with prejudice. Plaintiffs argue the trial court

erred by ruling that defendant was not vicariously liable to plaintiffs because

Earl C. Hopkins – who, while delivering the Courier-Post newspaper, allegedly

collided with the vehicle in which plaintiffs were passengers, causing them

personal injury and resulting "financial losses, pain and suffering" and other

damages – was an independent contractor of defendant, not its employee.

Reviewing the trial court's grant of summary judgment de novo, applying the

same standard governing the trial court under Rule 4:46-2(c), Brill v. Guardian


1
  We utilize the most common name used for defendant in the order granting
summary judgment. We note defendant refers to itself as Gannett Satellite
Information Network, LLC d/b/a Courier-Post in its submissions to this court
and the Law Division. It is not apparent from the record that a motion to amend
defendant's name was made or granted. See R. 4:9-3.
                                                                         A-4518-17T4
                                       2
Life Ins. Co. of Am., 142 N.J. 520, 539-40 (1995), and "consider[ing] whether

the competent evidential materials presented, when viewed in the light most

favorable to the non-moving party, are sufficient to permit a rational factfinder

to resolve the alleged disputed issue in favor of the non-moving party," id. at

540; see also R. 4:46-2(c), we affirm.

      "Although as a general rule of tort law, liability must be based on personal

fault, the doctrine of respondeat superior recognizes a vicarious liability

principle pursuant to which a master will be held liable in certain cases for the

wrongful acts of his servants or employees." Carter v. Reynolds, 175 N.J. 402,

408 (2003). "Under respondeat superior, an employer can be found liable for

the negligence of an employee causing injuries to third parties, if, at the time of

the occurrence, the employee was acting within the scope of his or her

employment." Id. at 408-09. An employer is liable if an employer-employee

relationship existed and the employee's tortious act "occurred within the scope

of that employment." Id. at 409.

      In contrast, "[o]rdinarily, an employer that hires an independent contractor

is not liable for the negligent acts of the contractor in the performance of the

contract." Bahrle v. Exxon Corp., 145 N.J. 144, 156 (1996).              Vicarious

"[l]iability may be imputed to a principal for the actions of independent


                                                                           A-4518-17T4
                                         3
contractors . . . where the principal retains control of the manner and means of

doing the work that is the subject of the contract."2 Basil v. Wolf, 193 N.J. 38,

63 (2007).

             "In such a case the employer is responsible for the
             negligence of the independent contractor even though
             the particular control exercised and its manner of
             exercise had no causal relationship with the hazard that
             led to the injury, [3] just as in the case of a simple
             employer-employee situation." Under that test, the
             reservation of control over the equipment to be used,
             the manner or method of doing the work, or direction
             of the employees of the independent contractor may
             permit vicarious liability.

             [Mavrikidis v. Petullo, 153 N.J. 117, 135 (1998)
             (citation omitted) (quoting Bergquist v. Penterman, 46
N.J. Super. 74, 85 (App. Div. 1957)).]




2
   Liability may also be imputed in situations not here in issue: "where the
principal engages an incompetent contractor; or . . . where the activity
constitutes a nuisance per se." Wolf, 193 N.J. at 62.
3
   Defendant argues in Point II of its merits brief that the trial court's grant of
summary judgment should be affirmed because there is no evidence that it acted
negligently or was the proximate cause of the accident in which plaintiffs were
injured. That issue was not raised to the trial court and we will not consider it .
Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973) (holding appellate
courts "will decline to consider questions or issues not properly presented to the
trial court when an opportunity for such a presentation is available").



                                                                           A-4518-17T4
                                        4
        Plaintiffs contend Hopkins, who delivered the Courier-Post pursuant to an

"Independent Contractor Agreement Delivery Service" (the Agreement) with

defendant,4 was defendant's employee because it retained control over Hopkins's

work.     Specifically, plaintiffs argue Hopkins:   was required to deliver the

Courier-Post "in a certain order" and "by a certain time" specified by defendant;

was "subject to significant fines if he [did] not show up to work on a particular

day"; could "not be terminated without cause," and would be paid "one month[']s

pay if [defendant] wanted to terminate the Agreement"; and would be paid

additional compensation for every subscription that originated from his

solicitation.

        We perceive defendant exercised only "a general power to supervise

[defendant's] work," to ensure the newspapers were delivered in a timely

manner. Marion v. Pub. Serv. Elec. & Gas Co., 72 N.J. Super. 146, 153 (App.

Div. 1962). Because "the supervision related only to the results and not to the

method of doing the work," defendant was not vicariously liable for plaintiffs'

damages. Ibid. (quoting Trecartin v. Mahony-Troast Const. Co., 18 N.J. Super.
380, 386-87 (App. Div. 1952)).



4
   The "Company" with which Hopkins contracted is "Courier-Post," the
appellation handwritten in the agreement.
                                                                         A-4518-17T4
                                        5
      The Agreement, the terms of which we review de novo, Kieffer v. Best

Buy, 205 N.J. 213, 222-23 (2011), provided that Hopkins had a daily 6:00 a.m.

deadline, except for a 7:00 a.m. Sunday deadline, for delivery of the newspaper

"in consideration of its perishable nature." It also provided that defendant was

to provide Hopkins with a "Delivery List" "of [l]ocations in the [d]elivery [a]rea

that have requested service for delivery" of the newspaper but "[t]he Delivery

List is not in an order of requested or required delivery but may include the

transmittal of requests or complaints from a subscriber or [l]ocation relat ing to

delivery service." As such, defendant did not control Hopkins's mode or method

of delivery.

      Although plaintiffs contend their argument that defendant controlled

Hopkins's delivery is supported by one sentence in Hopkins's deposition

testimony – in which he responded affirmatively to the question, "And on that

route sheet, does it tell you what house should be delivered first and what order

you should go in?" – they do not clarify how Hopkins's view reconciled with the

Agreement's terms, particularly those dealing with customer complaints which

may have altered the order of delivery. Further, Hopkins deposed that additions

and deletions from his route would be reflected in additional computer printout

sheets that were provided with his daily stacks of papers and which he used to


                                                                          A-4518-17T4
                                        6
update the route sheet.       Common sense dictates that delivery to added

subscribers would follow Hopkins's route and that delivery would not occur at

the end of his route simply because the new customer's sheet was added to the

end of the route sheet. And that single answer does not present a sufficient

disputed fact that would defeat summary judgment. See Gilhooley v. Cty. of

Union, 164 N.J. 533, 545 (2000) (holding when the evidence is utterly one-sided,

a judge may decide that a party should prevail as a matter of law).

         Moreover, the nature of the relationship between Hopkins and defendant

supports the conclusion that Hopkins was an independent contractor. The self-

titled     "Independent    Contractor    Agreement"     specifically   provided:

"CONTRACTOR           ACKNOWLEDGES           THAT     CONTRACTOR        IS    AN

INDEPENDENTLY ESTABLISHED BUSINESS AND FULLY AND FREELY

INTENDS         TO     CREATE       AN       INDEPENDENT        CONTRACTOR

RELATIONSHIP WITH [DEFENDANT] UNDER THIS AGREEMENT" and

paragraph 3 of the Agreement expounded:

              3. Independent Contractor. Contractor and Company
              intend and agree that Contractor will be acting under
              [the] Agreement as an independent contractor.

                     a) Not an employee. Contractor is not an
                     employee of Company. Under no circumstances
                     will Contractor, or anyone performing the
                     Contractor's obligations under [the] Agreement,

                                                                         A-4518-17T4
                                         7
                  be included in any employee benefit plan of
                  Company and Contractor waives any right to be
                  so included.

                  b) Established Independent Business. Contractor
                  acknowledges that Contractor has an established
                  independent business to provide delivery related
                  services.

                  c) Control of Activities.        Company and
                  Contractor acknowledge that the means, method,
                  and control of the activities governed by [the]
                  Agreement shall remain at the discretion of the
                  Contractor.      Contractor is free, and is
                  encouraged, to increase the number of delivery
                  [l]ocations within the [d]elivery [a]rea.
                  Contractor is free to purchase Contractor's own
                  equipment and supplies wherever Contractor
                  chooses, including at Contractor's option from
                  Company, with the exception of bags supplied by
                  an advertiser or another publisher and provided
                  by Company, which Contractor agrees to use.
                  Otherwise, Contractor has the option of inserting
                  copies of [p]ublications into poly bags . . . .
                  Contractor has no obligation to attend any
                  Company meetings.

      Although such a provision alone is not definitive, see Mavrikidis, 153 N.J.

at 133, it is undisputed that Hopkins utilized his wife's vehicle which he or his

wife insured. Defendant did not pay Hopkins for any vehicle-related expenses

in accordance with paragraph 3(e) of the Agreement and the vehicle did not bear

the Courier-Post's logo or other markings identifying the newspaper. The parties

to the Agreement agreed in Paragraph 3(d) that Hopkins would be treated "as an

                                                                         A-4518-17T4
                                       8
independent contractor and direct seller and not as an employee under all

applicable laws for federal, state and local purposes"; it is not disputed that taxes

were not deducted from Hopkins's payments from defendant, as would be the

case if he was an employee. He received a 1099 form from defendant and was

responsible to pay all taxes.

      Further evidence that defendant controlled only the result of the delivery

operation is Hopkins's "right to engage in any other business that does not

interfere with the performance of [the] Agreement, including the delivery of

other [p]publications or products" and his ability to "employ or contract with

other persons to assist in the performance of [the] Agreement," including the

"exclusive control" to "engage a substitute or subcontractor" at Hopkins's

expense to make deliveries if Hopkins chose not to, as long as Hopkins was

"solely responsible for the performance of [the] Agreement." The Agreement

specified defendant was not responsible to obtain a substitute delivery person.

The "significant fines" plaintiffs claim support their employer-employee

argument are actually liquidated damages imposed "not as a penalty," calculated

by the amount of newspapers Hopkins failed to deliver.

      Additional contract terms, including those requiring Hopkins to provide a

commercial bond or security deposit to secure his performance under the


                                                                             A-4518-17T4
                                         9
Agreement and to indemnify and hold harmless defendant for claims and

damages arising from Hopkins's performance of the Agreement are atypical to

an employer-employee relationship.

      We determine plaintiffs' remaining arguments, including those related to

the Agreement provisions about termination of the agreement and solicitation of

business, are without sufficient merit to warrant discussion in this opinion. R.

2:11-3(e)(1)(E). We add only that the termination clause was mutual to both

parties and the business-solicitation clauses provided incentives for Hopkins's

actions independent of any requirements – including quotas or goals – or

supervision by defendant.      Those provisions did not reserve any right to

defendant to control Hopkins's delivery methods.          We further find such

insufficient merit in any argument related to inapposite cases cited by plaintiffs

where the alleged employer exercised complete control over the employee. See,

e.g., De Monaco v. Renton, 18 N.J. 352, 355-56 (1955) (concluding that "an

independent contractor who had a franchise or exclusive right from the two

newspaper companies to distribute" newspapers "exercised full control over all

the newsboys, even to the extent of telling them precisely where they were to

stand and sell the papers").




                                                                          A-4518-17T4
                                       10
      The evidence in this case clearly belies the existence of an employer-

employee relationship or that defendant maintained control over Hopkins's

delivery methods except those related to the end-product: timely delivery of the

newspaper. The facts here are so completely one-sided that a rational jury could

not come to any conclusion other than the one reached by the trial court in

granting summary judgment in defendant's favor. Mangual v. Berezinsky, 428
N.J. Super. 299, 308 (App. Div. 2012).

      Affirmed.




                                                                        A-4518-17T4
                                      11